DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 9, 12-15, 20, 24-28, 30-32 and 36-41 are pending. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered.
 
This application is a continuation of PCT/US2019/027027, filed April 11, 2019, which claims priority under 35 U.S.C. §119 from U.S. Provisional Application 62/656,322, filed April 11, 2018, and U.S. Provisional Application 62/718,774, filed August 14, 2018.

Response to Amendments
Applicant’s amendment is sufficient to overcome the objections and rejections under 35 USC 112, second have been overcome. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-7,9,12-15,20,24-25,27-28,30-32 and 36-41 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for mediating reprogramming of a glial cell to a neuron, the method comprising injecting directly into astrocytes in the substantia nigra region of midbrain of a subject an antisense nucleic acid sequence that has between 15 and 35 nucleotides and binds to PTB, wherein the glial cell exhibits (or inherently comprises) an expression level of Brn2 or miR-9 that is higher than a fibroblast in the subject wherein the antisense nucleic acid mediates the reprograming of the glial cell to the neuron, wherein when the subject has a lesion, the subject has Parkinsons disease (claim 27), does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Following applicants amendment, a review of the enablement of the newly amended claims has led to overcoming a number of the issues, the newly identified scope is based on the amended claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to method of reprogramming glial cells for treatment purposes in vivo. The method involves administration of antisense nucleic acids. 
2) Scope of the invention.  The scope of the invention is relatively limited to use of an shPTB and an antisense nucleic acid that binds to and suppresses a PTB in a glial cell in a target tissue to reprogram the glial cell to a neuron. The contacting of the antisense to the glial cell results in increased expression of nPTB which then decreases. In the case of a subject has a lesion, the claim is much broader than the disclosure. 
3) Number of working examples and guidance.  The specification teaches in vitro experimentation by knocking down of PTB which led to converting astrocytes to functional neurons (example 3). Lentivirus was used to deliver shPTB led to neurons. 
The shPTB-induced neurons also expressed markers of mature neurons, including NeuN and a Neuron Specific Enolase (NSE) (Figure 5B). To define the types of converted neurons, markers for glutamatergic neurons (VGlutl), GABAergic neurons (GAD67), dopaminergic neurons (tyrosine hydroxylase, TH), and others (Figure 5C) were examined. The majority of induced neurons were either glutamatergic or GABAergic, with a few (1 to 2%) Tuj-1 positive cells expressing the dopaminergic marker (TH) (Figure 5C). The expression of additional dopaminergic markers, such as SLC6A3 and FoxA2 by RT-qPCR as well as DAT and VMAT2, was examined by immunostaining, and their induction was observed at low efficiency (Figures 5I-L). None of the induced neurons expressed detectable cholinergic or serotonergic markers, including choline acetyltransferase or tryptophan hydroxylase.
These cells functionally responded as neurons (see figure 5D). 
The same approach was taken in vivo using an AAV vector to deliver shPTB. Interestingly, there was regional specificity in the differentiation of the astrocytes into different neuronal subtypes (page 83). 
 The higher percentage of astrocyte-derived TH-positive neurons converted in vivo (-35%) compared to that in vitro (-10%) suggests that local environmental cues may further enhance converted neurons to develop into specific subtypes in different brain regions. These findings are in line with the present disclosure's recognition that astrocytes from midbrain, but not other brain regions, promote differentiation from neuronal stem cells to dopaminergic neurons. 

The TH+ neurons were found to be functional dopaminergic neurons and striatal dopamine (example 6-8) in vivo. 
Applicants also tested a series of ASOs against PTBs in vitro and in vivo. The results “potentiate the possibility of treating neurodegenerative disorders including PD with oligonucleotide-based (ASO or RNAi) therapeutics”. Applicants’ claims regarding in vivo use are in a subject that has or is suspected of having a neurodegenerative disease wherein the method treats or ameliorates the disease. The disease is one of an enormous genus. However, the mouse OHDA of the specification is a model system for PD.
4) State of the art. In general, the art is aware that the progress demonstrated in animal models has not translated into therapeutic potential in humans due to significant differences in humans and mammals (see e.g. Lazic and Barker, page 1369, col 1 and 1370, col 2). This is because historically in vitro and animal models have not correlated with in vivo clinical trial results in patients. Specifically, when considering neuronal disorders, the art teaches that one animal model does not recapitulate adequately the disease in another. For example the whole etiology of Alzheimer’s cannot be reproduced in animal models (Richardson and Burns). The models fail to meet criteria to study the neuropathology of human AD e.g. absent cortical or hippocampal neuronal loss or neurofibrillary tangles (see table 1 and bridging ¶ page 93-94) and as such it is not even a complete picture of AD. Furthermore, recent evidence suggests that the fibrils deposited in the brains of mice are distinct from those found in humans (see page 93, col 2, ¶ 2-3). Hence, the models mimic only aspects of the disease. Kahle et al further this analysis by arguing that the models are nothing like the slow progression of the real diseases in life and treatments that appear successful are only symptomatic with disease rarely abated (see page 126, col 1, ¶ 2).
Delivery is a large obstacle for gene therapy especially for neurological disorders. Applicants’ claims are drawn to delivery of any agent. Lazik and Barker detail the difficulty in such delivery requirements (page 1370, col 1-2). The nervous system is anatomically unique in that parts are isolated and parts are dispersed. Regarding delivery to the CNS, it is known that blood brain barriers are large obstacles (Molnar and Nemeth, page 640, col 1).
In the case of the CNS, the blood-brain barrier on one hand hinders access of hematogenously disseminated vectors or gene products originating from depots in transduced peripheral tissues, to cells of the CNS [7].

Considering the more narrow methods of the disclosure, nucleotide sequences are delivered. For this, AAV is a clear leader as a vector for neurological disorders (see Hurdy et al). Nonetheless, (Molnar and Nemeth, bridging ¶ pages 641-642) teach that even this vector as well as adenovirus have limited routes of delivery that work.
The route of administration can be a critically important issue regarding skeletal muscle and CNS as well. Multiple intramuscular injections employed in preclinical experiments have little practical usefulness, since the spread of the vector from the injection site is very limited. Additionally, some muscles (i.e., diaphragm and intercostals) are not easily accessible. The intravascular application is deemed to be the ideal route of administration into skeletal muscle. The intravenous administration is not a suitable approach, since most vectors through this route end up in the liver [15].

Systemic intra-arterial injection requires an invasive preparation in which too high particle number/ml/blood volume is probably not safe. Consequently, the regional intraarterial route seems to be the best choice of administration route. In fact, in rats it has been shown that an efficient transduction of leg muscles could be achieved after injection of AV vectors expressing b-galactosidase into the femoral artery [16]. So far, the disadvantage of this approach is the requirement of an unusually high volume of injectate, which can cause edema and ischemic damage to the muscle. The intravascular administration of the viral vectors in hematological disorders is much more efficient [17].

The issues of vector/form of delivery are well documented in the art and have a profound effects on gene therapy (see e.g. Fumoto as an example). At issue in general are organ barriers, failure to persist, side-effects in other organs, T-cell responses, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more. 
Manno et al demonstrates that positive results found in large animals were not recapitulated in humans where expression levels were affected by degradation and immune responses not seen in the animal studies (see page 342 and 346). Human studies confirmed these results wherein systemic injection of rAAV lead to elimination of cells comprising the product as well as cytotoxic responses (see Salmon et al, page 55, col 2). The doses and lack of localization mean that shedding levels of iv administered vims are much higher (see Salmon et al, page 57, col 1). This emphasizes that the challenge in humans is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming humoral responses, neutralizing antibody, inactivation of transgene expression, shedding and refractory cells limits the successful means by which the nucleic acid can be administered. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. It is not a question of safety but one of predictability. The claims require administration by many routes that are not potentially able to deliver enough “agent” to achieve the end results.
5) Unpredictability of the art. The claims have been limited to the scope that is enabled. The experimental results are proof of process and this is reflected in the scope. However, there are questions of enablement as to the whole scope of the claims. “All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.” Specifically, MPEP 2164 teaches, 
With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In reMoore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged "pioneer status" of invention irrelevant to enablement determination).
The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.
Applicants claim a method wherein a brain region is lesioned and contacting restores at least a portion of a function of the lesioned brain region. The specification is limited to a Parkinson’s mouse model and it is not clear that there are other lesioned brain disorders that this method will replicate. Applicants own recent publication (Qian, 2020) is 
Using a chemically induced model of Parkinson’s disease in mouse, we show that dopamine neurons induced by PTB depletion potently restore striatal dopamine, reconstitute the nigrostriatal circuit, and reverse Parkinson’s disease-like motor phenotypes. Given the emerging power of antisense oligonucleotides (ASOs) in modulating brain disorders, we also provide evidence for the use of ASOs directed against PTBP1 (the gene that encodes PTB) as a feasible, single-step strategy for
treating Parkinson’s disease and perhaps other neurodegenerative diseases.

Notably, our ASO-based experiments illustrate a potentially clinically feasible approach for treatment of patients with Parkinson’s disease. Eventual application of our approach to humans will need to overcome many obstacles, including age-related limits of reprogramming, understanding potential adverse effects caused by local astrocyte depletion (although we only converted only a small fraction of injury-induced astrocytes),
specifically targeting regions that harbour vulnerable neurons, and detecting potential side effects due to mistargeted neurons. Each of these objectives can now be addressed experimentally to develop this promising therapeutic strategy—one that may be applicable to not only Parkinson’s disease, but also other neurodegenerative disorders.


In light of the recognized obstacles, the only demonstration of the method by applicants is to directly convert astrocytes to dopaminergic neurons in the substantia nigra region of midbrain in PD models wherein lesions are only associated with loss of dopaminergic neurons in the PD model (see Qian, page 553-554). 
The only experimental evidence of this increase is in mice. This experimental evidence is found in example 7. 6-ODHA was administered to create a model animal in which dopamine release is lost. Mice were administered AAV shPTB and dopamine levels were increased. 
[0234] Extracts from the striatum were prepared for HPLC analysis of dopamine in both unlesioned sides in comparison with the lesioned side with or without AAV-shPTB mediated astrocyte conversion. To identify the dopamine signal, known amounts in the range of normal dopamine levels were spiked in to the striatum lysate. It was shown the signal was linearly correlated with the amount added (FIGS. 15A and 15B). Next, the levels of dopamine were measured in the striatum under different conditions, and showed effective ablation of dopamine in 6-OHDA lesioned mice, but significant restoration of dopamine in AVV-shPTB reprogrammed mice (FIGS. 15C-15F). Quantification of the results based on 3 independent experiments demonstrated that relative to the unlesioned striatum, the level of dopamine was elevated from ˜25% in the lesioned striatum to 65% upon AAV-shPTB treatment (FIG. 6F). This ˜40% net gain in dopamine biogenesis is within the range of 30 to 35% recovery of RFP/TH-double positive cell bodies in nigra and processes in striatum, suggesting that AAV-shPTB reprogrammed neurons can be responsible for the observed phenotypic recovery.  

Hence, shPTB is injected into one side of substantia nigra of GFAP-Cre mice wherein the cells became NeuN positive. 
It is noted that these results are in mice where non-neuronal cell types, including oligodendrocytes and astrocytes, show sufficient plasticity for reprogramming. There has been no evidence that the widely divergent group of neurodegenerative disorders share a commonality such that any type of lesion will be treated such that functional restoration results i.e. exhibit of dopaminergic neurons, TH, DAT/SLCA3, FoxA2,Lmxla (Van Laar and Van Laar, page 6). . 
The versatility and adaptability of ASO design demonstrates the adeptness of this technology to address an expanding list of conditions in a targeted manner. The therapeutic potential of ASOs is vast and has continued to rapidly expand along with deeper understanding of their ability to address previously unapproachable drug targets. Further work is needed to demonstrate efficacy and investigate long-term effects. Although no single therapeutic may ever be developed for multifactorial neurodegenerative diseases, ASOs provide a new modality that may enrich our 
armamentarium to address the pathogenesis of these and other previously untreatable neurologic diseases.

As well, claim 28 recites administration to PTB but a search of the art does not demonstrate functionality of PTB in spinal cords. Hence, this step is not enabled for any uses.

6) Amount of Experimentation Required.
The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. 
Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed sequences could be identified given the lack of details necessary to identify those meeting the necessary functions. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).
Given the broadly recited subject matter as set forth above wherein, it must be considered that these factors must be resolved empirically determined. In an unpredictable art, the disclosure of one example would not represent to the skilled artisan that applicants were in possession of claimed genus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 13, 14, 20, 24, 25, 27, 31, 32 and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al in view of Foust (Nat Biotechnol. 2009 January ; 27(1): 59–65; see entire document) and Grodin et al (J Neurosurg 126:1253–1262, 2017; see entire document). 
Fu et al teach reprogramming mammalian (human) glial cells to functional neurons i.e. mature neurons in vivo (see e.g. abstract, page 13, line 25-30, claim 5 and figure 16) by miRNA that is between 15 and 35 nucleotides against PTB (see e.g. figure 5). 
Since the target is Parkinson’s (lesioned) (see e.g. claim 17). One would target miRNA or antisense or shRNA to the midbrain (see e.g. Grondin et al, conclusion). The method targets PTB to inhibit PTB (see e.g. page 2, line 15-33).
The last two limitations in the claim are directed at properties that are presumably inherent properties. First, the ability of an inhibitor of PTB that overlaps that of the claimed invention should have the same properties. There is no explanation that provides a property for similarly functioning molecules other than they provide the same effect. The claim recites that the contacting is “sufficient” to effect a subsequent decrease in nPTB. This would be true. That Fu does so artificially does not detract from inherent properties. As well, the method wherein 100% of the population is converted only uses shPTB. 
Figure 16 illustrates data demonstrating that sequential PTB knockdown followed
by nPTB knockout efficiently converted human fibroblasts to neurons with mature
neuronal markers, such as MAP2, RFP, TUJ1: Fig. 16A schematically illustrates the
protocol (including culture media used) and time line of the experiment; and Fig. 16B
illustrates cellular images stained over time for the expression of the mature neuronal
markers MAP2, RFP, TUJ1; as described in detail in Example 1, below

    PNG
    media_image1.png
    504
    632
    media_image1.png
    Greyscale

Secondly, regarding the miR-9 and Brn2 levels in the glial cell versus a fibroblast. There are two issues. First, one could find a fibroblast cell that has lower levels of Brn2 and miR-9 than that of a glial cell given the lack of characterization of the fibroblast. However, it is an inherent property of the types of cells (instant specification, ¶0214). 
[0214] PTB/nPTB-regulated gene expression programs were tested in mouse and human primary astrocytes. As demonstrated in FIGS. 2C-2F, miR-124 and miR-9 are both highly expressed in neurons, but not fibroblasts. In both human and mouse astrocytes, miR-124 was found to be present at low levels (FIGS. 2C and 2D), which may explain the high REST levels in this non-neuronal cell type and suggest a tight PTB-regulated loop in astrocytes. Unexpectedly, however, miR-9 was found to be highly expressed in both mouse and human astrocytes (FIGS. 2E and 2F). Brn2 followed the same expression pattern as miR-9, low in fibroblasts, but high in both astrocytes and neurons (FIGS. 2A and 2B). These observations are consistent with the notion that astrocytes and neurons may share common progenitors.
Furthermore Fu teaches that the cells lack Brn2 and also describes induction of miR-9 and Brn-2 in neuronal cells. 
Fig. 9(C) illustrates images of stained cells showing evidence for the lack of contaminating neurons or neural crest cells based on immunostaining for a large number of neural markers as shown, where each antibody was individually validated using appropriate positive controls, including neural progenitors isolated from E14.5 mouse brain, which were stained for P75, Pax3, Pax7, NKX2.2, Brn2 and Oligl

We noted the induction oiBrn2 and Mytll, which correspond to 2 out of 5 key transcription factors previously shown to be sufficient to induce trans-differentiation of fibroblasts into neurons (Vierbuchen et al, 2010). Because HeLa cells have a severely re-arranged genome, we performed a focused analysis on MEFs by RT-qPCR (Figure 3A), detecting the induction of all five critical transcription factors (Ascll, Brn2, Mytll, Zicl, and OUg2) as well as NeuroDl known to enhance neurogenesis in human fibroblasts (Pang et al, 201 1). 

We also observed the induction of miR-124 and miR-9 (Figure 3A), which have been shown to synergize with neuronal-specific transcription factors in promoting neurogenesis (Yoo et al., 201 1).


Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al in view of Foust (Nat Biotechnol. 2009 January ; 27(1): 59–65; see entire document) and Grodin et al (J Neurosurg 126:1253–1262, 2017; see entire document) as applied to claims 1, 3-7, 9, 11, 13, 14, 20, 24, 25, 27, 31, 32 and 36-41 above, and further in view of Liang et al (British Journal of Cancer, 2017, pages 903-911; see entire document) and Salti et al (STEM CELLS AND DEVELOPMENT, 2013, pages 397-411; see entire document). This is a new rejection necessitated by applicant’s amendment.  
Regarding claim 12, terminal differentiation of neurons is known to be associated with a number of markers such as Foxa2, tyrosine hydroxylase and DAT (see e.g. Salti, page 397). 
Regarding claim 15, Liang et al teach use of SEQ ID NO:2 to knock down PTB (see e.g. page 904, col 2). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the markers, and sequences chosen that targets neurons effectively in the midbrain for example with the methods of Fu et al. Such a modification would have resulted in a method encompassed by claim 1-26. As noted above: 1) Fu teaches transdifferentiation of astrocytes to neurons by inhibiting PTB wherein 2) Liang teaches just such a sequence to mediate inhibition of PTB and 3) Salti et al teach markers used to designate a neuron that is terminally differentiated. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved treatment.

Response to arguments
These arguments are reproduced from the rejection above as applied to the amended claim. The ability of an inhibitor of PTB that overlaps that of the claimed invention should have the same properties. There is no explanation that provides a property for similarly functioning molecules other than they provide the same effect. The claim recites that the contacting is “sufficient” to effect a subsequent decrease in nPTB. This would be true. That Fu does so artificially does not detract from inherent properties. As well, the method wherein 100% of the population is converted only uses shPTB. 
Figure 16 illustrates data demonstrating that sequential PTB knockdown followed
by nPTB knockout efficiently converted human fibroblasts to neurons with mature
neuronal markers, such as MAP2, RFP, TUJ1: Fig. 16A schematically illustrates the
protocol (including culture media used) and time line of the experiment; and Fig. 16B
illustrates cellular images stained over time for the expression of the mature neuronal
markers MAP2, RFP, TUJ1; as described in detail in Example 1, below


    PNG
    media_image1.png
    504
    632
    media_image1.png
    Greyscale

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-7, 9, 13, 14, 20, 24, 25, 27, 31, 32 and 36-41 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5, 8-11, 13 and 15-19 of copending Application No. 16/030022 in view of Fu et al. This is a new rejection necessitated by applicant’s amendment. .
		  Specifically, copending Application No. 16/030022 and the instant claims are drawn to inhibiting PTB by administering an inhibitor of PTB in vivo wherein the glial cells are non-neuronal and specified by 16/030022 as starting cells wherein as evidenced by Fu et al such an inhibitor can be an antisense nucleic acid between 15 and 35 nucleotides and that suppress PTB as required in both sets of claims. The effect on nPTB would be an inherent property that naturally flows from the administration of anti-PTB.  . 
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the copending Application No. 16/030022, then two different assignees would hold a patent to the claimed invention of copending Application No. 16/030022, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633